Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-4-1999

Caruso v. Blockbuster Sony
Precedential or Non-Precedential:

Docket 97-5693,97-5764




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Caruso v. Blockbuster Sony" (1999). 1999 Decisions. Paper 298.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/298


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed November 5, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 97-5693 and 97-5764

WILLIAM CARUSO;
ADVOCATES FOR DISABLED AMERICANS;
Appellants in No. 97-5764

PARALYZED VETERANS OF AMERICA,
Intervenor-plaintiff in d.c.,
Appellant in No. 97-5693

v.

BLOCKBUSTER-SONY MUSIC ENTERTAINMENT
CENTRE AT THE WATERFRONT; BLOCKBUSTER
CORPORATION; SONY MUSIC ENTERTAINMENT,
Division of Sony Corporation of America

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

(D.C. No. 95-cv-03400)

Present: NYGAARD, ALITO, and RENDELL, Circuit Judges

SUR PETITION FOR PANEL REHEARING

The original panel having voted for panel rehearing in the
above appeal, it is

ORDERED that the petition for panel rehearing is
granted. It is

FURTHER ORDERED that the Clerk of this court vacate
the panel's opinion in the above-entitled matterfiled on
April 6, 1999, and an amended opinion is herebyfiled.
BY THE COURT:

/s / Samuel A. Alito, Jr.
Circuit Judge

Dated: November 5, 1999

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit